Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Woo (U.S. 2015/0217654) in view of Miller (U.S. 20180170201).


Regarding claim 1, Woo teaches an electrical storage apparatus for providing electrical energy for a charging process of an electrically driveable motor vehicle (shown in figure 2 item 202 wherein an electrical storage apparatus is interpreted as, defined in paragraph [0026] as a  charging system. Paragraph [0023] teaches wherein the system 202 can be part of charging equipment designed for one or more types of electric vehicles (e.g., electric-vehicle supply equipment installed at a private or public location)). 
Woo teaches an electrical storage apparatus comprising: a storage unit for storing the electrical energy (shown in figure 2 item 208 wherein a storage unit is interpreted, as defined in paragraph [0024] as a power unit).
 (shown in figure 2 item 224 defined in paragraph [0026] as a cooling system, which is based in the electrical storage apparatus interpreted as a charging system item 202). 
Woo teaches a charging cable coupled to the storage unit, wherein the charging cable is configured for connection to the electrically driveable motor vehicle and has a cooling channel (shown in figure 1 item 204 defined as a charge cable with a cooling channel item 204B).
Woo teaches a cooling circuit (shown in figure 2 item 228 interpreted as cooling unit. Figure 2 is shown below which shows the cooling conduits in the same area as the power supply (storage unit), Paragraph [0026] teaches wherein the cooling system item 224 can be located in the same cabinet as the storage unit, interpreted as a power supply which is located, but does not explicitly teach wherein the cooling circuit is disposed within the storage unit). 
Woo teaches a distributor device which is configured to divert a portion of the cooling medium from the cooling circuit into the cooling channel of the charging cable or to dissipate thermal energy from the cooling channel into the cooling medium of the cooling circuit via a heat exchanger (shown in figure 2 item 226 defined in paragraph [0026] as a pump which receives coolant returning from the charging cable 204 and feeds the coolant to a cooling unit. Figure 4 shows a distributor device which is configured to divert a portion of the cooling medium wherein a distributor device is interpreted as a conduit with connecting piece item 400 and 402, which allows the cooling medium to pass through the equipment to the vehicle).
Woo does not explicitly teach a cooling circuit disposed within the storage unit which is configured to convey thermal energy from the storage unit to the cooling assembly by a cooling medium.
Miller teaches a cooling circuit disposed within the storage unit which is configured to convey thermal energy from the storage unit to the cooling assembly by a cooling medium (paragraph [0048] teaches wherein a cooling circuit, interpreted as a cooling system item 52. The cooling system circulates a cooling medium through the storage unit, interpreted as a battery bank item 36 to remove heat).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system and cooling system of the Woo reference with the cooling system of the Miller reference so that the power source which provides power to the station is not damaged by overheating. It is obvious to combine Miller reference with the Woo reference since the Woo reference teaches a cooling system housed with the external power supply storage. 
The suggestion/motivation for combination can be found in the Miller reference in paragraph wherein [0048] wherein cooling the battery bank is taught.

    PNG
    media_image1.png
    602
    781
    media_image1.png
    Greyscale



Regarding claim 2, Woo teaches the electrical storage apparatus according to claim 1, wherein the charging cable has a plug for plugging into a charging socket of the electrically driveable motor vehicle and wherein the cooling channel is coupled to the plug by a heat exchanging device or the cooling channel is led through the plug (shown in figure 2 item 204A wherein a plug is interpreted as an electric conductor 204A. Figure 2 shows wherein the cooling channel item 204B is lead through the plug).

Regarding claim 3, Woo teaches the electrical storage apparatus according to claim 1, wherein a gas and/or a liquid is the cooling medium (paragraph [0026] teaches wherein cooled fluid is fed to the inlet of the charging cable, where it cools the charging conductor and any connector at the end of the cable). 

Regarding claim 4, Woo teaches the electrical storage apparatus according to claim 1, wherein the charging cable is part of a charging connection device which is structurally separately from a housing of the storage unit and wherein an electrical coupling of the storage unit to the charging cable is provided by a DC/AC converter disposed on the storage unit and an AC/DC converter disposed in the charging connection device (paragraph [0024] teaches wherein, the power unit conditions the supplied power so as to deliver the proper electric energy to the electric vehicle. For example, incoming AC or DC can be converted to a suitable form of AC or DC).

Regarding claim 5, Woo teaches the electrical storage apparatus according to claim 1, wherein the charging cable is coupled to the storage unit by a DC bus and a DC/DC converter and wherein the (paragraph [0024] teaches wherein the power unit conditions the supplied power so as to deliver the proper electric energy to the electric vehicle. For example, incoming AC or DC can be converted to a suitable form of AC or DC. The electric conductor can have a ground conductor 212 along some or all of its length, which can be connected to a ground terminal 214 in the system 202. During charging, the ground conductor can also be connected to a corresponding ground terminal 216 in the electric vehicle, such as to the vehicle chassis).

Regarding claim 6, Woo teaches the electrical storage apparatus according to claim 1, wherein the distributor device has a connection via which an additional component of the electrical storage apparatus is connected to the cooling assembly (shown in FIG. 4 shows an example of a cooling conduit with a connecting piece 400. That is, a cooling tube 402 can consist of an inlet portion 402A and an outlet portion 402B).

Regarding claim 7, Woo teaches the electrical storage apparatus according to claim 1 further comprising a common control unit, wherein the common control unit controls the cooling assembly and a power output of the storage unit to the charging cable (paragraph [0058] teaches a component 1500 mounted on the contact 1400 of FIG. 14. The component 1500 is involved in the process of charging the electric vehicle, such as in managing flow of electricity and/or coolant, or in communication between the vehicle and the external charging equipment).

Regarding claim 8, Woo teaches the electrical storage apparatus according to claim 1, wherein the storage unit and the cooling assembly are configured as an electrical stationary store, wherein the charging cable and an electrical connecting device comprise a retrofit module, and wherein the electrical (paragraph [0020] teaches wherein the connector 104 is designed so as to be compatible with a charging inlet (e.g., a receptacle) installed on an electric vehicle, and may therefore be configured according to one or more standards for electric connectors. The connector housing 106 is designed to be held by a person, such as when inserting the connector into a vehicle charge port, and when removing the connector from the charge port after charging. The cable 108 forms the connection between the connector 104 and charging equipment (not shown), and houses not only the cooling conduit 102 but also at least one charging conductor 110 that is configured for delivering electric power).

Regarding claim 9, Woo teaches the electrical storage apparatus according to claim 1, wherein the charging process provides a flow of electrical energy from the electrical storage apparatus to the electrically driveable motor vehicle and/or from the electrically driveable motor vehicle to the electrical storage apparatus (paragraph [0020] teaches wherein the cable 108 forms the connection between the connector 104 and charging equipment (not shown), and houses not only the cooling conduit 102 but also at least one charging conductor 110 that is configured for delivering electric power)

Regarding claim 10, Woo teaches a retrofit module for an electrical stationary store, comprising: a charging cable (shown in figure 1 item charging cable 100) and an electrical connecting device to electrically connect the charging cable to the electrical stationary store (shown in figure 2 item 212 defined as a conductor).
Woo teaches a connection device for a cooling channel of the charging cable, wherein the connection device is configured to couple the cooling channel of the charging cable to a distributor device of a cooling circuit of the electrical stationary store (shown in figure 2 item 226 defined in paragraph [0026] as a pump which receives coolant returning from the charging cable 204 and feeds the coolant to a cooling unit. Figure 4 shows a distributor device which is configured to divert a portion of the cooling medium wherein a distributor device is interpreted as a conduit with connecting piece item 400 and 402, which allows the cooling medium to pass through the equipment to the vehicle).
Woo teaches a cooling circuit (shown in figure 2 item 228 interpreted as cooling unit. Figure 2 is shown below which shows the cooling conduits in the same area as the power supply (storage unit), Paragraph [0026] teaches wherein the cooling system item 224 can be located in the same cabinet as the storage unit, interpreted as a power supply which is located, but does not explicitly teach wherein the cooling circuit is disposed within the storage unit). 
Woo does not explicitly teach a cooling circuit disposed within the storage unit which is configured to convey thermal energy from the storage unit to the cooling assembly by a cooling medium.
Miller teaches a cooling circuit disposed within the storage unit for storing electrical energy (paragraph [0048] teaches wherein a cooling circuit, interpreted as a cooling system item 52. The cooling system circulates a cooling medium through the storage unit, interpreted as a battery bank item 36 to remove heat).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system and cooling system of the Woo reference with the cooling system of the Miller reference so that the power source which provides power to the station is not damaged by overheating. It is obvious to combine Miller reference with the Woo reference since the Woo reference teaches a cooling system housed with the external power supply storage. 
The suggestion/motivation for combination can be found in the Miller reference in paragraph wherein [0048] wherein cooling the battery bank is taught.



Regarding claim 11, Woo teaches the method for operating the electrical storage apparatus according to claim 1, comprising the acts of: diverting a portion of the cooling medium into the cooling channel of the charging cable by the distributor device ; or dissipating thermal energy from the cooling channel into the cooling medium by the distributor device via a heat exchanger (shown in figure 2 item 226 defined in paragraph [0026] as a pump which receives coolant returning from the charging cable 204 and feeds the coolant to a cooling unit).

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 10/13/2021, with respect to the rejection(s) of claim(s) 1-11 under Woo (U.S. 2015/0217654) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Woo (U.S. 2015/0217654) in view of Miller (U.S. 20180170201).
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive. Regarding claim 1, the applicant argues that the Woo reference does not teach or suggest a distributor device. Paragraphs [0039] – [0040] teach wherein the distributor device may be a chamber or a pipe to connector the cooling channel and the charging cable. Figure 4 shows a distributor device which is configured to divert a portion of the cooling medium wherein a distributor device is interpreted as a conduit with connecting piece item 400 and 402, which allows the cooling medium to pass through the equipment to the vehicle.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 











Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859